DETAILED ACTION
This office action is in response to communication filed on 29 September 2021.

Claims 25 – 44 are presented for examination.

The following is a FINAL office action upon examination of application number 14/439832.  Claims 25 – 44 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
In the response filed 29 September 2021, Applicant amended claims 25 – 27, 30, 32 – 34, 37, 39 – 41, and 44.  Claims 1 – 24 were previously canceled.


Response to Arguments
Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection, Applicant argues that claims are not directed to an abstract idea without significantly more.  Examiner respectfully disagrees.  Certain methods of organizing human activity includes managing interactions between people.  The adjective personal is not modifying interactions.  Many kinds of interactions between people that are managed, including social networks, do qualify under this abstract category.  The functions of modifying cases in social networks and gathering information have the purpose of people interaction management.  One could argue that is the entire point of all social media: to manage interactions in an effort to improve company profits.  Claims are definitely pointed to an abstract idea, further because they do not require technology to be performed.  One can gather data and make changes to information without any computers or technology of any kind.  This is further supported by the method claims not utilizing any technology.  The other claims lightly utilize a processor and a storage medium, but these are not special and they are certainly not technology that is improved upon by virtue of these instructions being implemented on them.  It is not clear that network traffic would be reduced at all or how that would occur.  If Applicant believes that to be true, it is recommended to claim that function in some manner, and to explain it in detail in the arguments or point to the portion of disclosure that teaches this in detail, if that is the case.

In the remarks regarding independent claims 25, 32, and 39, Applicant argues that cited prior art does not disclose automatically identifying tasks affected by the state change of the case and automatically notifying actors via a social network.  Examiner In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In the remarks regarding dependent claims 26 and 33, Applicant argues that cited prior art does not disclose generating a case template based on recorded interaction data and accessing the template to compose a new case.  Examiner respectfully disagrees.  Applicant does not provide any evidence of this, but the rejection below lays out how the prior art teachings are equivalent.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 25 – 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 25, 32, and 39 state in their first limitation that entities associated with a case comprise at least one of actors or tasks.  In the last limitation of these claims, Applicant then claims that actors affected by the tasks are notified.  Examiner is unclear how this is possible for both to exist in this final limitation if it is one or the other as an entity in the first limitation.  Claims 26 – 31, 33 – 38, and 40 – 44 are rejected for their dependence on rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25 – 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite defining active entities for a case including actors or tasks where the entities make case changes in a social network, gathering information associated with the changes, determining based on gathered information that case has a state change, the case associated with an event-condition-action rule triggering actions, identifying tasks affected by the state change in response to determining case has a state change, and notifying actors affected by tasks affected by the state change. The dependent claims further define the identified abstract ideas such as recording data and updating status. The defining of entities, receiving information and notifying affected entities is managing interactions between people in a social activity, which is a certain method of organizing human activity as defined as one grouping of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019. This judicial exception is not integrated into a practical application because the claims describe abstract ideas that merely apply those functions through a generic computer implementation. Generically recited elements do not add a meaningful limitation to the abstract idea because they amount to a simple implementation of the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a processor and a storage medium along with the performing of identification and notification automatically are non-specific and serve as a simple application of computer technology to an otherwise abstract idea.  The method claim has no technology performing any step, so that further lends to the proof that these claimed additional elements are generic.  The courts have determined that certain types of activity are well-understood, routine, and conventional, as identified in MPEP § 2106.05(d) and are ineligible subject matter that apply to these claims. The claimed function of defining entities and receiving data along with notification of status change is equivalent to storing and retrieving information in memory, as in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, found to be well-understood, routine, and conventional.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 25 – 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. P.G. Pub. 2012/0059767 (hereinafter, Uthmann) in view of U.S. P.G. Pub. 2004/0186738 (hereinafter, Reisman).

Regarding claim 25, Uthmann teaches a method of providing a social network for case management (¶ 29, “the communication interface is adapted for retrieving and/or communicating at least part of the business activity related information associated with nodes and/or teams and/or social relationships from and/or to already existing social network services, and/or other web services and/or business applications. This integration enables to automate information exchange between different systems to increase volume, value and/or quality of social network information in the system.”), the method comprising:
composing a case, wherein composing the case includes defining one or more active entities associated with the case, wherein the one or more active entities comprise at least one of: actors and/or tasks; the one or more active entities making one or more changes to the case via the social network (¶ 7, “In view of the solution of the object of present invention, a "task" is meant to be a specific action owned by a person. A task can be related to one or many nodes or teams within a network. A "business activity" shall denote a specific business context of a social network map, e.g. a project or sales opportunity. A "business application" shall be understood to be a system for managing business information like an Enterprise Resource Planning (ERP) or a Customer Relationship Management (CRM) application. A "node" is meant to be an identified person within a social network, whereas a team is a group of persons within a social network. A "relationship" shall be a specific connection between teams or persons within a social network, and a "social network map" shall be a graphical representation of relationship information. "Social network information" is meant to be any data associated to social relationship structures, like influence level, standpoint level or relationship quality.”) (¶ 47, “The application further consists of a map generation unit 337 to visualize the social network information 350 as well as a newsfeed service unit 338 to aggregate any changes for the user.”).
Uthmann does not explicitly teach event-condition-action rules, but does describe several situations where actions are triggered by an event with a condition being met and gathering, via the social network, information associated with the one or more changes to the case; determining based on the gathered information that the case has had a state change (¶ 32, “aggregate changes of profile data of nodes and/or teams and/or profile data of social relationships in terms of relevance and chronology. Newsfeeds provide an efficient means of informing the users about latest changes and hence will further enhance the value and user acceptance of the system.”) (¶ 43, “FIG. 7 is a flow chart showing processing steps triggered by user interaction in a system according to present invention.”) (¶ 47, “The application further consists of a map generation unit 337 to visualize the social network information 350 as well as a newsfeed service unit 338 to aggregate any changes for the user.”) (¶ 53, “Phase 1 "Identify" 701 itself starts with the login 710 of the user and it's authentication 711 against the user profiles 712. Once passed, the user is able to enter relevant data 720, which is being validated 721 and stored in the social network database 722.”) (Note: the login is the trigger and the authentication, the condition is passing authentication, which leads to the action of the user being able to enter data) (¶¶ 54-56, “In phase 2 "Analyze" 702, the information is being processed 741 according to pre-defined business rules 742. The results can be either displayed in form of rankings 740 to the user or further used to generate maps 751 providing interactive social network maps 750 to the user. In phase 3 "Act" 703, the presented social network information can be used to create "tasks" 760 which, after validating and processing 761 are also being stored in the social network database 762. At any point in time, the user can decide to enter further or change different social network information 720. Any information can also be transferred to social network services 790, other business applications 791 and/or other services 792. After completion of the before mentioned process steps, the user can logout 770 to finish the session. It is possible for different users to follow above process steps simultaneously, so at any point in time, and based on pre-defined business rules stored in the database 781, a monitoring process 780 will identify changes of relevance triggering a communication process 782 to either send certain information to other social network services 790, business applications 791 or other services 792 and/or present different messages and or alarms 783 directly to users. The user itself might again act on it, by login to the system 710 and entering new or changed data 720.”).  
However, in the analogous art of collaborative online tasks, Reisman teaches wherein the state change is associated with an event-condition-action rule that triggers performance of one or more predefined actions (¶¶ 120-122, “Common multiple posting and collaboration functions, and application of business rules that harmonize or mediate across marketplaces could be provided by use of Web services based on XML (eXtensible Markup Language) and SOAP (Simple Object Access Protocol), and/or other related or similar Internet application integration technologies, such as those being developed for other B2B exchange and integration support services, including UDDI (Universal Discovery Description & Integration) and WSDL (Web Services Description Language) for example. The details of such integration methods will be apparent to one skilled in the art, based on the teachings herein. Some current directions which may be useful in this regard are subject of the conference "International Workshop on Rule Markup Languages for Business Rules on the Semantic Web 14" (June 2002, Sardinia, Italy), the conference being in conjunction with the First International Semantic Web Conference (ISWC2002). The conference description Web page notes: "The Semantic Web offers a research perspective for automating business processes. Rule markup languages, that allow to express business rules as modular, stand-alone units in a declarative way, and to publish them and exchange them between different systems and tools, will play an important role for facilitating business-to-customer (B2C) and business-to-business (B2B) interactions over the Web. Derivation rules can be included in an ontology to define derived concepts on top of base concepts. In this way, for instance, derived business terms, such as customer categories, may be defined. Whenever a rule refers to an incomplete predicate, for which explicit negative information has to be represented along with ordinary (positive) information, a second negation, supplementing negation-as-failure, is needed (as in the formalism of extended logic programs). Using this negation in the head of a rule, one can express conflicting rules that may defeat each other. Such a language for defeasible rules is useful to represent business rules allowing for exceptions. In addition to derivation rules, there is another type of rule which allows to specify the reactive and communicative behavior of a system or agent: reaction rules--in other contexts also called event-condition-action (ECA) rules or triggers. Business rules that specify the various steps of a business process can be encoded in the form of reaction rules. A general markup language for business rules has to accommodate these different types of rules and support their interoperation."”).
Uthmann further teaches: 
in response to determining that the case has had the state change, automatically identifying one or more tasks of the one or more active entities affected by the state change of the case; and automatically notifying, via the social network, one or more actors affected by the identified one or more tasks of the one or more active entities affected by the state change of the case (¶ 30, “the monitoring unit and communication interface are adapted to report the changes to the profile data of nodes and/or teams and/or the profile data of social relationships considering predefined business rules stored in the database. Configuring of business rules allows users to inform the targeted users and/or systems about the most relevant events via the most effective channels.”) (¶ 47, “The application further consists of a map generation unit 337 to visualize the social network information 350 as well as a newsfeed service unit 338 to aggregate any changes for the user.”) (¶ 56, “It is possible for different users to follow above process steps simultaneously, so at any point in time, and based on pre-defined business rules stored in the database 781, a monitoring process 780 will identify changes of relevance triggering a communication process 782 to either send certain information to other social network services 790, business applications 791 or other services 792 and/or present different messages and or alarms 783 directly to users.”).
It would have been obvious to one having ordinary skill in the art at the time of invention was made to combine the event condition action rule of Reisman with the monitoring and management of social network relationships of Uthmann.  This combination would have yielded a predictable result because they both perform exactly as prior to combination.  Uthmann already describes scenarios where there is an action triggered by a condition, but does not explicitly call it the rule type of Reisman, and therefore Reisman teaches the same functionality with merely adding the specificity of the desired rule label.

Regarding claim 26, Uthmann and Reisman teach the method of claim 25.  Uthmann teaches further comprising: recording interaction data that indicates how the one or more active entities interacts with the case; generating a case template based on the recorded interaction data; and accessing the case template to compose a new case (¶ 8, “"Business rules" shall be configurable, pre-defined business logic to monitor, notify and process information in social networks.”) (¶ 30, “the monitoring unit and communication interface are adapted to report the changes to the profile data of nodes and/or teams and/or the profile data of social relationships considering predefined business rules stored in the database. Configuring of business rules allows users to inform the targeted users and/or systems about the most relevant events via the most effective channels.”) (¶ 47, “The application further contains a validation function 333 and processing unit 334 to prepare social network information being stored in the database 350 consisting of information related to nodes 351, teams 352, relationships 353 and tasks 354.”) (¶ 53, “Phase 1 "Identify" 701 itself starts with the login 710 of the user and it's authentication 711 against the user profiles 712. Once passed, the user is able to enter relevant data 720, which is being validated 721 and stored in the social network database 722. It is also possible to add existing information from external systems, like social network services 730, business applications 731 or other services 732, to the social network database 722.”) (Examiner note: storing relationships is equivalent to recording interaction data, authentication to add stored data is equivalent to accessing recorded data, and template is equivalent to business rules for processes).

Regarding claim 27, Uthmann and Reisman teach the method of claim 25.  Uthmann teaches wherein the state change relates to change in a state of a task associated with the case (¶ 17, “the step of monitoring and communicating the changes to nodes and/or teams and/or social relationships includes considering predefined business rules. Configuration of business rules allow users to define which systems and/or users should receive which information messages and alarms via which communication channels in case of which events to reflect specific information needs.”) (Examiner note: information related to change in task state equivalent to define what entities receive messages and alarm).

Regarding claim 28, Uthmann and Reisman teach the method of claim 27.  Uthmann teaches wherein the one or more predefined actions comprises updating the state of the task (¶ 52, “the output is being used to act 703 by defining a strategy and related actions, in form of tasks, and monitor the progress.”) (¶ 56, “a monitoring process 780 will identify changes of relevance triggering a communication process 782”).

Regarding claim 29, Uthmann and Reisman teach the method of claim 25.  Uthmann teaches further comprising: providing a case management engine to support at least one flexibility feature selected from among: adding a task to the case, skipping a task in the case, re-executing a task in the case, changing an order of performing tasks, and configuring at least one parameter of a profile of a process or a task (¶ 12, “Each ranking can be presented in form of a priority list to the user to provide specific information transparency and guidance to define the strategy and action plan, managed in form of tasks, for successfully processing a specific business activity, based on different criteria, like influence, standpoint and/or network influence.”) (¶ 32, “the system further comprises a newsfeed service unit adapted to aggregate changes of profile data of nodes and/or teams and/or profile data of social relationships in terms of relevance and chronology. Newsfeeds provide an efficient means of informing the users about latest changes and hence will further enhance the value and user acceptance of the system.”).

Regarding claim 30, Uthmann and Reisman teach the method of claim 25.  Uthmann teaches wherein the one or more active entities associated with the case further include a roadmap that contains at least one of: a checkpoint, a milestone, a synchronization point, and/or a decision point (¶ 26, “the processing unit is further adapted to apply objectives and decision criteria to the profile data of individual nodes and/or teams. By analyzing, aggregating, and comparing this information across nodes, teams and/or networks, users are able to further increase the effectiveness of processing business activities.”) (Note: applicant does not further define checkpoints, decision points, or roadmaps in their disclosure, so it is assumed to be a logical points where decisions are made).

Regarding claim 31, Uthmann and Reisman teach the method of claim 30.  Uthmann teaches further comprising: receiving information elements that are used at the checkpoint and/or the decision point (¶ 26, “the processing unit is further adapted to apply objectives and decision criteria to the profile data of individual nodes and/or teams. By analyzing, aggregating, and comparing this information across nodes, teams and/or networks, users are able to further increase the effectiveness of processing business activities.”).

Regarding claims 32 and 39, the claims recite substantially similar limitations to claim 25.  The claims additionally recite a non-transitory machine readable storage medium and a processor for executing the same limitations of claim 25, which is also taught by Uthmann (¶ 47, “FIG. 3 is a function chart of a system for processing and monitoring B2B relationships according to the invention. The system consists of a communication interface 320, an application 330 and a set of databases 340, 350, 360. The communication interface 320 is able to receive information from any external input device 301 . . . 306 send over the network 310. Inputs can be provided by users via a specific user interface, i.e. PC or mobile client 301, 302 or indirectly via other systems or services 303 . . . 306. The application itself is equipped with an authentication unit 331 and authorization unit 332 using user profiles 341 provided by the directory services 340 to manage information access.”) (¶ 50, “FIG. 5 is a schematic representation of a service-oriented architecture of a system according to the invention. From a logical architecture point of view, the system consists of an application server 560 to process information, a database service 580, 590 to store social network information 580 and configurable business rules 590, a directory service 570 providing authentication and authorization information in form of user profiles, a web server 540 to present information to PC clients 504, a mobile information server 530 to present information to mobile clients 505 as well as a communication interface 550 to communicate data from and to different input and output devices 501 . . . 509 over the network 520. Please note, that the physical architecture might differ from the logical architecture shown in FIG. 5, whereby a specific hardware server might host multiple logical servers shown, for example 580 and 590 will be hosted in one database server, or a logical server itself, e.g. 590, might be hosted on different physical servers in a clustered or distributed way.”).  Therefore, claims 32 and 39 are similarly rejected for the reasons set forth above with respect to claim 25.

Regarding claim 33, the claim recites substantially similar limitations to claim 26.  Therefore, claim 33 is similarly rejected for the reasons set forth above with respect to claim 26.

Regarding claims 34 and 41, the claims recite substantially similar limitations to claim 27.  Therefore, claims 34 and 41 are similarly rejected for the reasons set forth above with respect to claim 27.

Regarding claims 35 and 42, the claims recite substantially similar limitations to claim 28.  Therefore, claims 35 and 42 are similarly rejected for the reasons set forth above with respect to claim 28.

Regarding claims 36 and 43, the claims recite substantially similar limitations to claim 29.  Therefore, claims 36 and 43 are similarly rejected for the reasons set forth above with respect to claim 29.

Regarding claims 37 and 44, the claims recite substantially similar limitations to claim 30.  Therefore, claims 37 and 44 are similarly rejected for the reasons set forth above with respect to claim 30.

Regarding claim 38, the claim recites substantially similar limitations to claim 31.  Therefore, claim 38 is similarly rejected for the reasons set forth above with respect to claim 31.

Regarding claim 40, Uthmann and Reisman teach the non-transitory machine-readable storage medium of claim 39.  Uthmann teaches wherein the identified one or more tasks comprise a set of inter-related tasks (¶¶ 45-46, “FIG. 2 is a schematic representation of an example of a social network map according to the invention. A social network map visualizes social relationship structures consisting of nodes, teams and relationships. In FIG. 2, a node is displayed in form of a small circle, for example 216, 212, 211, 241, while teams are represented as larger circles 210, 220, 230, 240, 250, 260. Nodes can be either directly allocated to a team, for example 211, 212, 213, 214 and 215 are allocated to "Team Sales" 210, or act as satellites, for example 216, which does not directly belong to a team. Relationships are shown as dotted lines connecting either nodes with other nodes and/or nodes with teams and/or teams with other teams. In this example, node 211 has a direct relationship to node 241, while node 211 is not directly related to node 270.  Additional business activity related information can be displayed on the map. In FIG. 2, abbreviations are used representing the role of nodes, e.g. "OL" for "opportunity lead" 211 or "AM" for "account manager" 212, or the name of teams, e.g. "Team Sales" 210. To further increase usability and transparency, additional colour coding or graphical elements can be used to display business activity related information, i.e. the quality of relationship by the thickness of the line or the influence level of a node by the colour intensity of the circle.”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623